                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   5:09-CR-307-1FL

UNITED STATES OF AMERICA                       )
                                               )
                                               )
               v.                              )      NOTICE OF APPEARANCE
                                               )
                                               )
BRIAN JOHNSON                                  )


       PLEASE TAKE NOTICE that the undersigned attorney, Nardine Mary Guirguis,

has been appointed through the Criminal Justice Act and will be representing the defendant,

Brian Johnson, pursuant to Standing Order 19-SO-3, to determine whether the Defendant

may qualify to seek a reduction of sentence.

       This 25th day of March 2021.

                                               GUIRGUIS LAW, PA

                                               /s/ Nardine Mary Guirguis
                                               Nardine Mary Guirguis
                                               PANEL Attorney
                                               434 Fayetteville St., Suite 2140
                                               Raleigh, North Carolina 27601
                                               Telephone: (919) 832-0500
                                               nardine@guirguislaw.com

                                               Designation: CJA Appointed




      Case 5:09-cr-00307-FL Document 129 Filed 03/25/21 Page 1 of 2
                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant

Attorney for the United States via electronic mail to the electronic mail address below,

along with placing a copy thereof for appropriate delivery through the USPS at the address

stated below as well:

                              Jane J. Jackson
                              Assistant United States Attorney
                              150 Fayetteville St. Suite 2100
                              Raleigh, North Carolina 27601
                              Jane.Jackson@usdoj.gov


       This 25th day of March 2021.

                                             GUIRGUIS LAW, PA

                                             /s/ Nardine Mary Guirguis
                                             Nardine Mary Guirguis




      Case 5:09-cr-00307-FL Document 129 Filed 03/25/21 Page 2 of 2
